Exhibit 10(v)

 

 

[CBRL GROUP, INC. LOGO]
 Post Office Box 787
 
 Lebanon, Tennessee  37088
 
 Phone  615.443.9869
 
 Fax  615.443.9818
 
 cbrlgroup.com



August 14, 2006
GII
Robert J. Harig
613 Bayhill Court
Hermitage, TN  37076


Re:  Employee Retention Agreement


Dear Rob:


The Board of Directors of the CBRL Group, Inc. recognizes the contribution that
you have made to CBRL Group, Inc. or one of its direct or indirect subsidiaries
(collectively, the "Company") and wishes to ensure your continuing commitment to
the Company and its business operations.  Accordingly, in exchange for your
continuing commitment to the Company, and your energetic focus on continually
improving operations, the Company promises you the following benefits if your
employment with the Company is terminated in certain circumstances:


1.           DEFINITIONS.  As used in this Agreement, the following terms have
the following meanings which are equally applicable to both the singular and
plural forms of the terms defined:


1.1           "Cause" means any one of the following:


(a)           personal dishonesty;
(b)           willful misconduct;
(c)           breach of fiduciary duty; or
(d)           conviction of any felony or crime involving moral turpitude.


1.2           "Change in Control" means: (a) that after the date of this
Agreement, a person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding voting securities, unless that acquisition was
approved by a vote of at least 2/3 of the directors in office immediately prior
to the acquisition; (b) that during any period of 2 consecutive years following
the date of this Agreement, individuals who at the beginning of the period
constitute members of the Board of Directors of the Company cease for any reason
to constitute a majority of the Board unless the election, or the nomination for
election by the Company's shareholders, of each new director was approved by a
vote of at least 2/3 of the directors then still in office who were directors at
the beginning of the 2-year period; (c) a merger, consolidation or
reorganization of the Company (but this provision does not apply to a
recapitalization or similar financial restructuring which does not involve a
material change in ownership of equity of the Company and which does not result
in a change in membership of the Board of Directors); or (d) a sale of all or
substantially all of the
 

--------------------------------------------------------------------------------


Company’s assets.


1.3           "Change in Control Period" means a 2-year year period beginning
the day after a Change in Control occurs.


1.4           "Change in Duties or Compensation" means any one of: (a) a
material change in your duties and responsibilities for the Company (without
your consent) from those duties and responsibilities for the Company in effect
at the time a Change in Control occurs, which change results in the assignment
of duties and responsibilities inferior to your duties and responsibilities at
the time such Change in Control occurs (it being understood and acknowledged by
you that a Change in Control that results in two persons of which you are one
having similar or sharing duties and responsibilities shall not be a material
change in your duties and responsibilities); (b) a reduction in your salary or a
material change in benefits (excluding discretionary bonuses), from the salary
and benefits in effect at the time a Change in Control occurs; or (c) a change
in the location of your work assignment from your location at the time a Change
in Control occurs to any other city or geographical location that is located
further than 50 miles from that location.


2.           TERMINATION OF EMPLOYMENT; SEVERANCE.  Your immediate supervisor or
the Company's Board of Directors may terminate your employment, with or without
cause, at any time by giving you written notice of your termination, such
termination of employment to be effective on the date specified in the
notice.  You also may terminate your employment with the Company at any
time.  The effective date of termination (the "Effective Date") shall be the
last day of your employment with the Company, as specified in a notice by you,
or if you are terminated by the Company, the date that is specified by the
Company in its notice to you.  The following subsections set forth your rights
to severance in the event of the termination of your employment in certain
circumstances by either the Company or you. Section 5 also sets forth certain
restrictions on your activities if your employment with the Company is
terminated, whether by the Company or you.  That section shall survive any
termination of this Agreement or your employment with the Company.


2.1           Termination by the Company for Cause.  If you are terminated for
Cause, the Company shall have no further obligation to you, and your
participation in all of the Company's benefit plans and programs shall cease as
of the Effective Date.  In the event of a termination for Cause, you shall not
be entitled to receive severance benefits described in Section 3.


2.2           Termination by the Company Without Cause Other Than During a
Change in Control Period.  If your employment with the Company is terminated by
the Company without Cause at a time other than during a Change in Control
Period, you shall be entitled to only those severance benefits provided by the
Company's severance policy or policies then in effect.  You shall not be
entitled to receive benefits pursuant to Section 3 of this Agreement.


2.3           Termination by the Company Without Cause During a Change in
Control Period.  If your employment with the Company is terminated by the
Company without Cause
 
-2-

--------------------------------------------------------------------------------


during a Change in Control Period, you shall be entitled to receive Benefits
pursuant to Section 3. A termination within 90 days prior to a Change in Control
which occurs solely in order to make you ineligible for the benefits of this
Agreement shall be considered a termination without Cause during a Change in
Control Period.


2.4           Termination By You For Change in Duties or Compensation During a
Change in Control Period.  If during a Change in Control Period there occurs a
Change in Duties or Compensation you may terminate your employment with the
Company at any time within 30 days after the occurrence of the Change in Duties
or Compensation, by giving to the Company not less than 120 nor more than 180
days notice of termination.  During the notice period that you continue to work,
any reduction in your Compensation will be restored.  At the option of the
Company, following receipt of this notice, it may: (a) change or cure, within 15
days, the condition that you claim has caused the Change in Duties or
Compensation, in which case, your rights to terminate your employment with the
Company pursuant to this Section 2.4 shall cease (unless there occurs thereafter
another Change in Duties or Compensation) and you shall continue in the
employment of the Company notwithstanding the notice that you have given; (b)
allow you to continue your employment through the date that you have specified
in your notice; or (c) immediately terminate your employment pursuant to Section
2.3.  If you terminate your employment with the Company pursuant to this Section
2.4, you shall be entitled to receive Benefits pursuant to Section 3.  Your
failure to provide the notice required by this Section 2.4 shall result in you
having no right to receive any further compensation from the Company except for
any base salary or vacation earned but not paid, plus any bonus earned and
accrued by the Company through the Effective Date.


3.           SEVERANCE BENEFITS.  If your employment with the Company is
terminated as described in Section 2.3 or 2.4, you shall be entitled to the
benefits specified in subsections 3.1, 3.2, and 3.3 (the "Benefits") for the
period of time set forth in the applicable section.


3.1           Salary Payment or Continuance.  You will be paid a single lump sum
payment in an amount equal to 2.00 times the average of your annual base salary
and any bonus payments for the 3 years immediately preceding the Effective
Date.  The determination of the amount of this payment shall be made by the
Company's actuaries and benefit consultants and, absent manifest error, shall be
final, binding and conclusive upon you and the Company.


3.2           Continuation of Benefits.  During the 2 years following the
Effective Date (the “Severance Period”) that results in benefits under this
Article 3, you shall continue to receive the medical, prescription, dental,
employee life and group life insurance benefits at the levels to which you were
entitled on the day preceding the Effective Date, or reasonably equivalent
benefits, to the extent continuation is not prohibited or limited by applicable
law.  In no event shall substitute plans, practices, policies and programs
provide you with benefits which are less favorable, in the aggregate, than the
most favorable of those plans, practices, policies and programs in effect for
other active employees who are similarly situated to the position /
responsibilities you held  immediately preceding the Effective Date. However, if
you become re-employed with another
 
-3-

--------------------------------------------------------------------------------


employer and are eligible to receive medical or other welfare benefits under
another employer-provided plan, Company payments for these medical and other
welfare benefits shall cease.


4.           EFFECT OF TERMINATION ON STOCK OPTIONS AND RESTRICTED STOCK. In the
event of any termination of your employment, all stock options and restricted
stock held by you that are vested prior to the Effective Date shall be owned or
exercisable in accordance with their terms; all stock options held by you that
are not vested prior to the Effective Date shall lapse and be void; however, if
your employment with the Company is terminated as described in Sections 2.3 or
2.4, then, if your option or restricted stock grants provide for immediate
vesting in the event of a Change in Control, the terms of your option or
restricted stock agreement shall control.  If your option or restricted stock
agreement does not provide for immediate vesting,  you shall receive, within 30
days after the Effective Date, a lump sum cash distribution equal to: (a) the
number of shares of the Company's ordinary shares that are subject to options or
restricted stock grants held by you that are not vested as of the Effective Date
multiplied by (b) the difference between: (i) the closing price of a share of
the Company's ordinary shares on the NASDAQ National Market System as reported
by The Wall Street Journal as of the day prior to the Effective Date (or, if the
market is closed on that date, on the last preceding date on which the market
was open for trading), and (ii) the applicable exercise prices or stock grant
values of those non-vested shares.


5.           DISCLOSURE OF INFORMATION.  You recognize and acknowledge that, as
a result of your employment by the Company, you have or will become familiar
with and acquire knowledge of confidential information and certain trade secrets
that are valuable, special, and unique assets of the Company.  You agree that
all that confidential information and trade secrets are the property of the
Company.  Therefore, you agree that, for and during your employment with the
Company and continuing following the termination of your employment for any
reason, all confidential information and trade secrets shall be considered to be
proprietary to the Company and kept as the private records of the Company and
will not be divulged to any firm, individual, or institution, or used to the
detriment of the Company.  The parties agree that nothing in this Section 6
shall be construed as prohibiting the Company from pursuing any remedies
available to it for any breach or threatened breach of this Section 6,
including, without limitation, the recovery of damages from you or any person or
entity acting in concert with you.


6.           GENERAL PROVISIONS.


6.1           Other Plans.  Nothing in this Agreement shall affect your rights
during your employment to receive increases in compensation, responsibilities or
duties or to participate in and receive benefits from any pension plan, benefit
plan or profit sharing plans except plans which specifically address benefits of
the type addressed in Sections 3 and 4 of this Agreement.


6.2           Death During Severance Period. If you die during the Severance
Period, any Benefits remaining to be paid to you shall be paid to the
beneficiary designated by you to receive those Benefits (or in the absence of
designation, to your surviving spouse or next of kin).


-4-

--------------------------------------------------------------------------------


6.3           Notices. Any notices to be given under this Agreement may be
effected by personal delivery in writing or by mail, registered or certified,
postage prepaid with return receipt requested.  Mailed notices shall be
addressed to the parties at the addresses appearing on the first page of this
Agreement (to the attention of the Secretary in the case of notices to the
Company), but each party may change the delivery address by written notice in
accordance with this Section 7.3.  Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of the second day following deposit in the United States Mail.


    6.4           Entire Agreement. This Agreement supersedes all previous oral
or written agreements, understandings or arrangements between the Company and
you regarding a termination of your employment with the Company or a change in
your status, scope or authority and the salary, benefits or other compensation
that you receive from the Company as a result of the termination of your
employment with the Company (the "Subject Matter"), all of which are wholly
terminated and canceled.  This Agreement contains all of the covenants and
agreements between the parties with respect to the Subject Matter. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made with respect to the Subject
Matter by any party, or anyone acting on behalf of any party, which are not
embodied in this Agreement.  Any subsequent agreement relating to the Subject
Matter or any modification of this Agreement will be effective only if it is in
writing signed by the party against whom enforcement of the modification is
sought.


6.5           Partial Invalidity. If any provision in this Agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


6.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee, and it shall be enforced
or challenged only in the courts of the State of Tennessee.


6.7           Waiver of Jury Trial.  The Company and you expressly waive any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under this Agreement, and agree that any such action or proceeding shall
be tried before a court and not a jury. You irrevocably waive, to the fullest
extent permitted by law, any objection that you may have now or hereafter to the
specified venue of any such action or proceeding and any claim that any such
action or proceeding has been brought in an inconvenient forum.


6.8           Miscellaneous. Failure or delay of either party to insist upon
compliance with any provision of this Agreement will not operate as and is not
to be construed to be a waiver or amendment of the provision or the right of the
aggrieved party to insist upon compliance with the provision or to take remedial
steps to recover damages or other relief for noncompliance.  Any express waiver
of any provision of this Agreement will not operate, and is not to be construed,
as
 
-5-

--------------------------------------------------------------------------------


a waiver of any subsequent breach, irrespective of whether occurring under
similar or dissimilar circumstances. You may not assign any of your rights under
this Agreement.  The rights and obligations of the Company under this Agreement
shall benefit and bind the successors and assigns of the Company.  The Company
agrees that if it assigns this Agreement to any successor company, it will
ensure that its terms are continued.


6.9           Certain Additional Payments by the Company.


a.  The Company will pay you an amount (the “Additional Amount”) equal to the
excise tax under the United States Internal Revenue Code of 1986, as amended
(the “Code”), if any, incurred by you by reason of the payments under this
Agreement and any other plan, agreement or understanding between you and the
Company or its parent, subsidiaries or affiliates (collectively, “Separation
Payments”) constituting excess parachute payments under Section 280G of the Code
(or any successor provision).  In addition, the Company will pay an amount equal
to all excise taxes and federal, state and local income taxes incurred by you
with respect to receipt of the Additional Amount.  All determinations required
to be made under this Section 6.9 including whether an Additional Amount is
required and the amount of any Additional Amount, will be made by the
independent auditors engaged by the Company immediately prior to the Change in
Control (the “Accounting Firm”), which will provide detailed supporting
calculations to the Company and you.  In computing taxes, the Accounting Firm
will use the highest marginal federal, state and local income tax rates
applicable to you and will assume the full deductibility of state and local
income taxes for purposes of computing federal income tax liability, unless you
demonstrate that you will not in fact be entitled to such a deduction for the
year of payment.


b.  The Additional Amount, computed assuming that all of the Separation Payments
constitute excess parachute payments as defined in Section 280G of the Code (or
any successor provision), will be paid to you at the time that the payments made
pursuant to Section 3.1 is made unless the Company, prior to the Severance
Period, provides you with an opinion of the Accounting Firm that you will not
incur an excise tax on part or all of the Separation Payments.  That opinion
will be based upon the applicable regulations under Sections 280G and 4999 of
the Code (or any successor provisions) or substantial authority within the
meaning of Section 6662 of the Code.  If that opinion applies only to part of
the Separation Payments, the Company will pay you the Additional Amount with
respect to the part of the Separation Payments not covered by the opinion.


c.  The amount of the Additional Amount and the assumptions to be utilized in
arriving at the determination, shall be made by the Company’s Accounting Firm,
whose decision shall be final and binding upon both you and the Company.  You
must notify the Company in writing no later than 30 days after you are informed
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Additional Amount.  You must also cooperate
fully with the Company and give the Company any information reasonably requested
relating to the claim, and take all action in connection with
 
-6-

--------------------------------------------------------------------------------


contesting the claim as the Company reasonably requests in writing from time to
time.


If all of the terms and conditions in this Agreement are agreed to by you,
please signify your agreement by executing the enclosed duplicate of this letter
and returning it to us. At the date of your return, this letter shall constitute
a fully enforceable Agreement between us.
 

 

CBRL GROUP, INC.               By:  /s/ Michael A. Woodhouse                
Michael A. Woodhouse     Chairman, President & Chief Executive Officer  



 


 
The foregoing is fully agreed to and accepted by:


Date:   August 23, 2006                          
 
Employee's Signature: /s/ Robert J. Harig                


Please Print or Type Name:  Robert J. Harig              


Please Print or Type Title:  Sr. V.P. Human Resources        
 
-7-